Exhibit 10.1

REAFFIRMATION AND SECOND AMENDMENT TO

CREDIT AGREEMENT

This REAFFIRMATION AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”)
is dated as of June 1, 2012, and is entered into by and among ENERGY WEST,
INCORPORATED, a Montana corporation (the “Company”), BANK OF AMERICA, N.A.,
successor by merger to LaSalle Bank National Association, as agent for the
“Banks” party to the Credit Agreement described below (in such capacity, the
“Agent”), such Banks and each other Loan Party.

WHEREAS, the Agent, the Banks and the Company have entered into that certain
Credit Agreement dated as of June 29, 2007 (as such agreement has been and may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

WHEREAS, the Company has requested that the Credit Agreement be amended as set
forth herein and the Agent and the Banks are, subject to the terms hereof,
willing to so amend the Credit Agreement.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Credit
Agreement.

2. Amendment to Credit Agreement. Subject to satisfaction of the conditions set
forth in Section 4 below, the Credit Agreement is hereby amended, as follows,
by:

(a) deleting the definition of “Termination Date” appearing in Section 1.1 of
the Credit Agreement and substituting the following definition therefor:

“Termination Date” means the earlier to occur of: (i) August 24, 2012 or
(ii) such other date on which the Commitments terminate pursuant to Sections 6
or 12 of the Credit Agreement.

3. Ratification; No Defenses; Waiver.

(a) Obligations. All references in the Loan Documents to the “Obligations” or
any other obligations, liabilities or indebtedness of the Company or any other
Loan Party owing from time to time and at any time to Agent and the Banks shall
be deemed to refer to, without limitation, the “Obligations” of the Obligors
under, pursuant to and as defined in the Credit Agreement, as amended by this
Amendment. All references in the Loan Documents to the “Credit Agreement” shall
be deemed to refer to the Credit Agreement, as amended by this Amendment.



--------------------------------------------------------------------------------

(b) Ratification. In connection with the execution and delivery of this
Amendment, the Company and each Loan Party, as borrower, debtor, grantor,
mortgagor, pledgor, guarantor or assignor, or in any other similar capacities in
which such Person grants Liens or security interests in its Property or
otherwise acts as an accommodation party or guarantor, as the case may be, in
any case under the Loan Documents, hereby (i) acknowledges, ratifies and
reaffirms all of its payment, performance and observance obligations and
liabilities, whether contingent or otherwise, under each of such Loan Documents,
to which it is a party, and (ii) to the extent such Person granted Liens on or
security interests in any of its Property pursuant to any such Loan Documents as
security for the obligations, liabilities and indebtedness of such Person under
or with respect to the Loan Documents (the “Liabilities”), ratifies and
reaffirms such grant of security and confirms and agrees that such Liens and
security interests hereafter secure all of the Liabilities of such Person and
the other Loan Parties, as applicable, under the Loan Documents, as amended
hereby, in each case including, without limitation, all additional obligations,
indebtedness and liabilities resulting from this Amendment, and as if each
reference in such Loan Documents, as amended hereby, to the obligations,
indebtedness and liabilities secured thereby are construed hereafter to mean and
refer to such obligations, indebtedness and liabilities under Credit Agreement
and the other Loan Documents, as amended hereby. By executing this Amendment,
the Company and each other Loan Party hereby further ratifies, acknowledges,
affirms and reconfirms that each Loan Document, as amended hereby, constitutes a
legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its terms, and that each such Loan Document, as
amended hereby, is in full force and effect.

(c) No Defenses. The Company and each other Loan Party hereby represent and
warrant to, and covenant with the Agent and the Banks that as of the date
hereof: (i) neither Company nor any other Loan Party has any defenses, offsets
or counterclaims of any kind or nature whatsoever against the Agent or any Bank
with respect to any of the loans or other financial accommodations made under
any of the Loan Documents or any of the Loan Documents themselves, or any action
previously taken or not taken by the Agent or any of the Banks with respect
thereto, and (ii) the Agent and the Banks have fully performed all obligations
to the Company and each other Loan Party which they may have had or have on and
of the date hereof.

(d) Waiver. The Company and each other Loan Party, on its own behalf and on
behalf of its representatives, partners, agents, employees, servants, officers,
directors, shareholders, subsidiaries, affiliated and related companies,
successors and assigns (collectively, the “Obligor Group”), hereby releases and
forever discharges the Agent, the Banks, and their respective officers,
directors, subsidiaries, affiliated and related companies, agents, servants,
employees, shareholders, representatives, successors, assigns, attorneys,
accountants, assets and properties, as the case may be (collectively, the
“Lender Indemnified Group”), of and from all manner of actions, cause and causes
of action, suits, debts, sums of money, accounts, reckonings, bonds, bills,
specialities, covenants, contracts, controversies, agreements, promises,
obligations, liabilities, costs, expenses, losses, damages, judgments,
executions, claims and demands of whatsoever kind or nature, in law or in
equity, whether known or unknown, concealed or hidden, foreseen or unforeseen,
contingent or actual, liquidated or unliquidated, arising out of or relating to
the Loan Documents or any of the agreements, documents and instruments executed
and delivered in connection therewith or any related matter, cause or thing or
any transaction

 

2



--------------------------------------------------------------------------------

contemplated thereby, that any of the Obligor Group, jointly or severally, has
had, now has or hereafter can, shall or may have against the Lender Indemnified
Group, or any member thereof, directly or indirectly, whether known or unknown,
through the date hereof.

4. Conditions. The effectiveness of this Amendment is subject to the following
conditions precedent:

(a) the Company, each other Loan Party and each Bank shall have executed and
delivered this Amendment and such other documents and instruments as the Agent
may reasonably require;

(b) the Company shall have delivered, or caused to be delivered, to Agent,
copies of the resolutions of each Loan Party authorizing the execution, delivery
and performance of this Amendment by such Loan Party certified as true, correct
and complete copies thereof by the Company; and

(c) the representations and warranties set forth in Section 5 of this Amendment
shall be true and correct.

5. Representations and Warranties. To induce the Agent and the Banks to enter
into this Amendment, the Company and each other Loan Party hereby represents and
warrants to the Agent and the Banks that:

(a) the Company and each other Loan Party is a corporation validly existing and
in good standing under the laws of its respective state of incorporation; and
the Company and each other Loan Party is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify would not have a Material Adverse Effect;

(b) the Company and each other Loan Party is duly authorized to execute and
deliver this Amendment and each of the other Loan Documents executed in
connection herewith, the Company is duly authorized to borrow additional Loans
provided for hereunder and each of the Company and each other Loan Party is duly
authorized to perform its obligations under each Loan Document to which it is a
party, as the same are amended hereby. The execution, delivery and performance
by the Company and each other Loan Party of this Agreement and the additional
borrowings by the Company provided for hereunder, do not and will not:
(i) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (ii) conflict with: (A) any provision of law, (B) the charter,
bylaws or other organizational documents of the Company or any other Loan Party
or (C) any agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon the Company or any other Loan Party or
any of their respective properties or (iii) require, or result in, the creation
or imposition of any Lien on any asset of the Company or any other Loan Party;
and

(c) (i) the execution, delivery and performance of this Amendment have been duly
authorized by all requisite corporate action on the part of the Company and each
such other Loan Party and this Amendment has been duly executed and delivered by
the Company and each other Loan Party and this Amendment, the Credit Agreement,
as amended hereby, in each case

 

3



--------------------------------------------------------------------------------

constitute valid and binding obligations of each of them, as applicable,
enforceable in accordance with their respective terms, (ii) no Default or Event
of Default has occurred or is continuing under the Credit Agreement or the
Private Placement Notes documents or would result from the execution and
delivery thereof, and (iii) each of the representations and warranties set forth
in Section 9 of the Credit Agreement, as amended hereby, is true and correct in
all material respects as of the date hereof, unless any such representation or
warranty is already qualified by materiality, in which case it shall be true and
correct in all respects.

6. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

7. References. Any reference to the Credit Agreement contained in any document,
instrument or agreement executed in connection with the Credit Agreement shall
be deemed to be a reference to the Credit Agreement as modified by this
Amendment. This Amendment is a Loan Document. Any reference to the Loan
Documents contained in any document, instrument or agreement executed in
connection with the Credit Agreement shall be deemed to be a reference to this
Amendment.

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. A counterpart of this Amendment delivered
by facsimile or other electronic means shall for all purposes be as effective as
delivery of an original counterpart.

9. Costs. The Company agrees to pay on demand all reasonable costs and expenses
incurred by the Agent (including fees and expenses of counsel) incurred in
connection with the negotiation and preparation of this Amendment.

10. Governing Law. The validity and interpretation of this Amendment and the
terms and conditions set forth herein, shall be governed by and construed in
accordance with the laws of the State of Illinois, without giving effect to any
provisions relating to conflict of laws that would call for the application of
the laws of another jurisdiction.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

4



--------------------------------------------------------------------------------

Delivered at Chicago, Illinois, as of the day and year first above written.

 

THE AGENT AND BANK:

 

BANK OF AMERICA, N.A., successor by

merger to LaSalle Bank National Association, as Agent and as a Bank

 

By: /s/ Jonathan M. Philips                                        
                

Name: Jonathan M. Philips

Title: Senior Vice President

  

OTHER LOAN PARTIES:

 

ENERGY WEST PROPANE, INC.,

a Montana corporation, as a Loan Party

 

By: /s/ Kevin Degenstein                                                     

Name: Kevin Degenstein

Title: President

COMPANY:

 

ENERGY WEST, INCORPORATED,

a Montana corporation

 

By: /s/ Thomas J. Smith                                                         

Name: Thomas J. Smith

Title: Vice President and Chief Financial Officer

  

 

ENERGY WEST RESOURCES, INC.,

a Montana corporation, as a Loan Party

 

By: /s/ Gregory J. Osborne                                                     

Name: Gregory J. Osborne

Title: President and Chief Operating Officer

     

ENERGY WEST DEVELOPMENT, INC.,

a Montana corporation, as a Loan Party

 

By: /s/ Kevin Degenstein                                                     

Name: Kevin Degenstein

Title: President